DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 05/09/22.  Regarding the amendment, claim 1 is canceled, claim 2 is present for examination.
Specification
The disclosure is objected to because of the following informalities: para [0009] is objected because of the term “pass bye” in phrase “one pole of the magnet to pass bye at least one stator unit. The stator coil wires, being attached to a closed circuit produces current in the circuit when a magnet passes bye”.  
Appropriate correction is required.
Claim Objections
Claim 2 is objected to because of the following informalities:
Line 1, “the inhibiting”, “the rotation” lack of antecedent basis;
Line 2, “the magnetic fields”, “the stator coil” lack of antecedent basis;
Line 3, “the front”, “the rotor” lack of antecedent basis;
Line 5, “the said rotor”, “the presence” lack of antecedent basis;
Line 6, “the repulsive”, “the rotor” lack of antecedent basis;
Line 7, “the area” lacks of antecedent basis;
Line 8, “the rotor” lacks of antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant application, “the presence of both magnetic poles facing the rotor, balances out the repulsive and attractive magnetic field effects acting on the rotor and allows the rotor magnets to enter and exit the area of the stator coil uninhibited by the attraction and repulsion magnetic effects acting on the rotor” lacks of written description in the original specification.  Therefore, it is new subject matter.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the term “which is” in the phrase “which is facing the rotor” raising questionable issue because the term “which" does not clearly set reference for intended recited subject matter or established antecedent basis.  Which subject matter (the magnetic fields, a magnetic material conduit, or the stator coil) does refer to the term “which is” that facing the rotor.  For examination purpose, it is understood as “the magnetic material conduit is facing the rotor.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai et al. (US 10,541,593 B2).
Regarding claim 2, Dai teaches a means (fig 8) of reducing the inhibiting magnetic effects on the rotation of a generator rotor (13-16); by guiding the magnetic fields of one pole of the stator coil (12) via way of a magnetic material conduit (the excitation coil 12) from back of the stator coil to the front of the stator coil (from the two port faces of the C-shaped laminated iron core 11), which is facing the rotor (13-16), causing both magnetic poles of the stator coil (the N-pole to the S-pole of the port faces) to exist together at the front of the stator coil (12) opposite the said rotor (13-16); wherein the presence of both magnetic poles (the N-pole and the S-pole of the two port faces) facing the rotor (magnet 13), balances out the repulsive and attractive magnetic field effects acting on the rotor (col 23 ln 10-27) and allows the rotor magnets (13) to enter and exit the area of the stator coil (12, fig 8) uninhibited by the attraction and repulsion magnetic effects acting on the rotor (col 23 ln 27-46).

    PNG
    media_image1.png
    200
    305
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    793
    512
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McGee (US 4,639,626) teaches a variable magnetic reluctance generator is disclosed generally comprising a stator having pairs of spaced magnetic poles of opposite polarity. Like polarity poles are adjacent one another to define a gap having all poles of the same polarity on the same side, and permanent magnet means provide an essentially uniform magnetic field intensity along the length of the gap. The opposite polarity poles are connected by a magnetically permeable path that is surrounded by a stator winding.
Copeland et al. (US 10,978,922 B2) teaches an electromagnetic generating transformer comprises one or more flux assembly having one or more magnetic field source having a positive pole and a negative pole and a magnetic field passing in a path between the positive pole and the negative pole and a conductor magnetically coupled with the one or more magnetic field source, the magnetic field source and the conductor being fixed relative to one another; a shunt is coupled with a motive source and configured to move the shunt into a primary position and a secondary position, wherein the magnitude of the magnetic field passing between the positive pole and the negative pole varies when the shunt is moved between the primary position and the secondary position.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/Examiner, Art Unit 2834